DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 27 September 2022 is acknowledged. Claims 1-3 and 5-22 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3 and 5-13 in the reply filed on 27 September 2022 is acknowledged.  The traversal is on the ground(s) that the claims as amended now require the absence of chain extender.  This is not found persuasive because US 2015/0258742, for the reasons outlined below, teaches the elements of claim 1, and thus the common subject matter of the three groups as now amended, that is the subject matter of claim 1, does not make a contribution over the art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “inflexible” in claim 5 is a relative term (because all materials have some degree of flexibility) which renders the claim indefinite. The term “inflexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, there is no discussion in the specification as to what degree of inflexibility is required, or any threshold value for inflexibility, such as, for example, flexural modulus or strength, or three point bend test.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “mixtures thereof,” and the claim also recites “notably a mixture of PEKK and PEI,” which is a narrower statement of the limitation. Claim 8 recites the broad limitation “semi-aromatic polyamides”, and also recites “(polyphthalamides)”, which is a narrower statement of the limitation. Claim 9 recites the broad recitation “semiaromatic polyamide which could be modified with urea units”, and the claim also recites “notably MXD6 PA and MXD10 PA” which is the narrower statement of the range/limitation. Claim 9 also recites “x is included between 6 and 36,” and also recites “advantageously between 9 and 18”, which is a narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 9 recites the limitation "X.T denotes" and “the Cx diamine” in line 9.  There is insufficient antecedent basis for this limitation in the claim, because it is unknown how “X.T,” not being previously recited, is related the listing of polyamides in claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0258742 (“Hochstetter”).
As to claim 1, Hochstetter teaches a fibrous reinforcement impregnated with a polymer material. Hochstetter teaches that the fiber may be a continuous fiber (para. 0054), and that the proportion of fibers is preferably 50 to 65 % by volume (para. 0068). Hochstetter teaches impregnating with a reactive composition for forming a polymer (para. 0008). While not exemplified, Hochstetter teaches the reactive polymer system may be a single precursor composition having one thermoplastic reactive polymer reactive with itself, or two reactive thermoplastic prepolymers reactive with one another (para. 0019), thus without a chain extender. The polymer s are polyamide, thus at least partially polymerized. Hochstetter teaches the recited Mn for the prepolymers para. 0029). As such, it would be an obvious modification of Hochstetter to prepare the impregnated reinforcement with the recited amount of continuous fiber, and the recited thermoplastic prepolymers, as Hochstetter teaches the same.
As to claim 2, Hochstetter teaches a reactive polymer having carboxyl and amine groups (para. 0034), and two component composition having a carboxy bifunctional prepolymer and amine bifunctional prepolymer (para. 0035).
As to claim 3, Hochstetter teaches a two component composition having a carboxy bifunctional prepolymer and amine bifunctional prepolymer reactive with each other (para. 0035).
As to claim 5, Hochstetter teaches the product may be used for structural parts (para. 0075), and thus the composition would need some degree of inflexibility.
As to claims 6 and 7, Hochstetter teaches polyamide prepolymer (para. 0035).
As to claims 8 and 9, while not exemplified in the system without a chain extender, Hochstetter teaches a prepolymer formed from terephthalic acid, 11-aminoundecanoic acid, 1,6-hexanediamine, and 1,10-decanediamine (para. 0082), thus a semiaromatic polyamide. This resin appears to meet the formula X/YAr, referring to applicant’s specification, p. 13, as the same appears to encompasss A/XT formula where A is an amino acid and XT is diacid/diamine having diamines having x carbon atoms. In this case, the aforementioned polymer has 11-aminundecanoic acid as amino acid, and a portion of terephthalic acid coupled with C6 and C10 diamines, and is deemed to meet the limitation of claim 9.
As to claim 10, while not exemplified in the system without a chain extender, Hochstetter teaches a polyamide prepolymer having a Tg of 101 degrees C.
As to claim 11, Hochstetter teaches the carbon, glass, silicon carbide, basalt (para. 0066).
As to claim 12, while not exemplified, Hochstetter teaches that the composite may also include carbonaceous fillers (para. 0073).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0258742 (“Hochstetter”) as applied to claim 1, further in view of WO 2015/121586 A2 (“Gaillard”).
The citations for WO 2015/121586 A2, are to US 2016/0346966, the US national stage publication.
	As to claim 13, Hochstetter does not teach the recited additional components. Gaillard teaches thermoplastic fibrous reinforced material, including the use of polyamides (para. 0072), and teaches that liquid crystal polymers or cyclic polybutylene terephthalates are additives for such compositions (para. 0032), and as such, the use of these additives is an obvious addition to a polyamide reinforced fibrous material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764